Citation Nr: 1022237	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  04-32 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 10 percent 
for bilateral hearing loss from June 29, 2005.  

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.




ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from July 1968 to May 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The issues of entitlement to an increased rating for PTSD and 
entitlement to an increased rating for hearing loss were 
originally before the Board in July 2006 when, in part, the 
PTSD increased rating issue was denied and the issue of 
entitlement to a rating in excess of 10 percent from June 29, 
2005 for bilateral hearing loss was remanded.  The Veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In a December 2007 
Order, the Court remanded the PTSD increased rating issue to 
the Board for further proceedings consistent with a Joint 
Motion.  The issues pertaining to hearing loss and PTSD were 
again before the Board in July 2008 when they were remanded 
for additional evidentiary development.  

The Veteran had previously requested to attend a hearing in 
connection with this case.  In November 2009, the Veteran 
withdrew his request to attend a hearing to be conducted by a 
Veteran's Law Judge.  

In January 2010, the Veteran's representative submitted a 
claim of entitlement to an earlier effective date for the 
grant of a 50 percent or greater rating for the service-
connected PTSD.  As this matter has not been developed or 
certified for appeal and is not inextricably intertwined with 
the issue now before the Board, it is referred to the RO for 
appropriate action.

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the 
Department of Veterans Affairs Regional Office.  VA will 
inform the appellant if any further action is required on his 
part.  


FINDINGS OF FACT

1.  The Veteran's PTSD is productive of, at most, 
occupational and social impairment with reduced reliability 
and productivity.  

2.  During the appeal period, the Veteran's service-connected 
bilateral hearing loss has been productive of, at most, Level 
III hearing acuity in the right ear and Level IV hearing 
acuity in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
Part 4, Diagnostic Code 9411 (2009). 

2.  The criteria for entitlement to an initial rating in 
excess of 10 percent for bilateral hearing loss, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§4.1, 4.7, 4.85, Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notification 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

The Veteran was provided with notification which complies 
with the requirements of the VCAA in July 2003, December 
2003, January 2005, November 2007 and March 2009 VCAA 
letters.  In this case, the RO's decision came before 
complete notification of the Veteran's rights under the VCAA.  
It is arguable that the VCAA notice was not timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board 
finds, however, that any defect with respect to the timing of 
the VCAA notice in this case was harmless error for the 
reasons specified below.  Subsequent to the rating decisions 
on appeal, the RO did provide notice to the claimant 
regarding what information and evidence was needed to 
substantiate the claims and the Veteran has had the chance to 
submit evidence in response to the VCAA letters.  Under these 
circumstances, the Board finds that all notification and 
development action needed to render a fair decision on the 
claims decided herein has been accomplished and that 
adjudication of the claims, without directing or 
accomplishing any additional notification and/or development 
action, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's VA medical records are in the file.  
The Veteran has at no time referenced outstanding records 
that he wanted VA to obtain or that he felt were relevant to 
the claim. 

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2008).

The RO provided the Veteran appropriate VA examinations, most 
recently in 2009.  There is no objective evidence indicating 
that there has been a material change in the severity of the 
service-connected disabilities since the Veteran was last 
examined in 2009.  38 C.F.R. § 3.327(a).  Furthermore, the 
Board finds that the VA examination findings obtained in this 
case are more than adequate, as they are predicated on a full 
reading of the medical records in the Veteran's claims file 
and based on examination of the Veteran.  See Barr v. 
Nicholson, 21 Vet. App. 303, 310-11 (2007).  The findings 
from the examination reports consider all of the pertinent 
evidence of record including the statements of the appellant, 
and provide rationales for the findings stated, relying on 
and citing to the records reviewed.  In a January 2010 
statement, the Veteran's representative has argued that a 
report of a June 2009 VA audiological evaluation was 
inadequate for ratings purposes as the examiner reported that 
he did not have access to the Veteran's claims file.  The 
Court has held that an examination that does not take into 
account the records of prior medical treatment is neither 
thorough nor fully informed.  Green v. Derwinski, 1 Vet. App. 
121, 124 (1991).  The Board finds, however, that with regard 
to the hearing loss claim, the examination report is adequate 
for ratings purposes.  This is because of the unique nature 
of hearing loss claims.  Pertinent case law provides that the 
assignment of disability ratings for hearing impairment is to 
be derived by the mechanical application of the Ratings 
Schedule to the numeric designations assigned after 
audiometry evaluations are rendered.  Lendenmann v. Principi, 
3 Vet. App. 345 (1992).  The examination in question provided 
the Board with sufficient evidence to adjudicate the hearing 
loss claim.  The audiologist determined the puretone 
thresholds at each of the requisite frequencies and also the 
speech discrimination scores as required by 38 C.F.R. § 4.85.  
Furthermore, the Veteran's claim is not being denied as a 
result of a lack of pertinent symptomatology at any time 
other than when the VA examinations were conducted.  The 
examiner was not giving an opinion regarding the etiology of 
the hearing loss, he was providing the Board with a medical 
quantification of the current extent of severity of hearing 
loss.  The Board finds that no prejudice flows to the Veteran 
as a result of the failure of the examiner who conducted the 
June 2009 VA audiological examination to review the claims 
file.  The Veteran's representative has not pointed to any 
prejudice either.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining VA examinations or 
opinions concerning the issues on appeal has been met.  
38 C.F.R. § 3.159(c) (4).   

The requirements of 38 C.F.R. § 3.159(c)(4) have been met.  
No additional pertinent evidence has been identified by the 
appellant as relevant to the issues decided herein for which 
attempts to obtain the evidence have not been made.  Under 
the circumstances of this particular case, no further action 
is necessary to assist the appellant.


General increased rating criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability. Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  However, the Court held 
that "staged" ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).


Entitlement to a rating in excess of 50 percent for PTSD.

In February 2003, the Veteran submitted a claim of 
entitlement to an increased rating, in part, for PTSD.  

The Veteran's PTSD has been rated as 50 percent disabling 
under the general rating formula for mental disorders.  Under 
these criteria, a 50 percent rating is warranted where there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

The next higher rating of 70 percent is assigned where the 
disorder is manifested by occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and an inability to 
establish and maintain effective relationships.  Id. 

A 100 percent rating requires total occupational and social 
impairment due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss of names of close relatives, own occupation or 
own name.  Id.

A review of the record shows that over the course of this 
appeal, the Veteran obtained treatment from his local Vet 
Center and from the VA Medical Center in Wichita.  During the 
course of treatment, the Veteran has complained about anger 
and irritability, anxiety, depression, nightmares, 
flashbacks, intrusive thoughts and restlessness.  These 
records show over the years that the Veteran has been 
assigned various Global Assessment of Functioning scores.  
The Court has held that Global Assessment of Functioning 
(GAF) scores are a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness." See Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 
266 (1996) (citing the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.), p. 32 (DSM-IV)).  A sample of those scores are provided 
below:

March 2002	53

June 2002	50 

July 2002	49

April 2003	49

July 2003	35-40 and then 70-75

October 2003	49 

March 2004	55

August 2004 	49

April 2005	45

September 2005	48 

March 2006	48 

July 2006	44

January 2007 	44

August 2007	50

October 2007	50

December 2007	55
	
April 2008 	60

January 2009 	55



A VA PTSD examination was conducted in March 2002.  The 
Veteran reported experiencing intrusive thoughts of Vietnam 
which he found distressing.  He reported that he was trying 
to stay away from people.  He did not like people and did not 
like to talk to people.  He reported that his wife avoided 
him because of his interactions with her in the past.  He 
reported that his four year old granddaughter was staying 
with him and it took a lot out of him to not hurt her due to 
her behavior being noisy and being in the Veteran's way.  At 
one point, he reported he probably shook her too hard.  Since 
a medication change, he was able to control his emotions a 
little better.  The only work lost was due to 
hospitalizations .  He reported being married but that he did 
not have feelings for his wife and he could not show any 
feelings of warmth.  He reported that his wife tolerated him.  
The Veteran denied having social outlets.  He attended a PTSD 
group every other week.  He denied any leisure time pursuits.  
The Veteran reported that, in the last couple of years, he 
had come close to hitting a fellow employee at work.  The 
Veteran thought the employee had been talking about him and 
the Veteran almost hit the employee.  He reported another 
situation where a kid was hiding in a building and jumped 
out.  The Veteran reported that he was scared and almost hit 
the kid.  He had had suicidal thoughts the previous summer 
which resulted in an inpatient admission to a VA facility.  
The examiner noted that the Veteran was functioning only 
marginally.  He was able to go to work only because he was 
working on the evening shift.  The Veteran had very little 
interaction with other people.  Mental status examination 
revealed that eye contact was poor and affect was flat.  
Speech was clear and understandable with a normal rate and 
volume.  There was no impairment of thought processes or 
communication noted.  The Veteran denied hallucinations or 
delusions.  He denied suicidal or homicidal ideation.  He was 
able to maintain minimum personal hygiene.  He was oriented 
to person, place and time.  The Veteran had good recall for 
long term memories and poor recollection of recent events.  
The Veteran admitted to being somewhat obsessed making sure 
all the doors were locked and he found himself rechecking 
several times before going to bed.  The Veteran denied 
experiencing panic attacks.  He admitted to feeling depressed 
and, at times, would go on a worrying binge.  The Veteran 
denied impaired impulse control but admitted that he became 
irritated and quickly becomes angry due to misunderstanding 
of other people.  The Veteran reported he no longer had 
nightmares due to a medication change.  The Axis I diagnoses 
were chronic PTSD, major depressive disorder secondary to 
PTSD and alcoholism in remission.  A GAF of 53 was assigned 
due to the Veteran's flat affect, persistent feelings of 
depression, intrusive thoughts, lack of friends, unprovoked 
irritability, inability to establish relationships and 
difficulty adapting to new circumstances.  The examiner noted 
that the Veteran was able to work as a janitor due to being 
alone most of the evening and not being required to deal with 
other people.  He continued to become easily angered and 
easily misinterprets what others say.  

A VA PTSD examination was conducted in March 2004.  In that 
examination, the assigned GAF score was 55 for PTSD.  The 
examiner did not specifically classify the Veteran's PTSD as 
severe or incapacitating.  The examination report noted that 
the Veteran continued to have personal relationships with his 
family members.  The Veteran did admit that he did not have 
good communications with his girlfriend, son, or mother, but 
that he was able to have some type of relationship with them.  
The examiner insinuated that the Veteran's ability to 
maintain social contact with others was more affected by 
other nonservice-connected problems than his PTSD.  It was 
reported that the Veteran was in counseling and previously 
had taken medications for his mental disorder, but it was 
also noted that the Veteran's PTSD was not the sole 
psychiatric disorder from which the Veteran was suffering.  
The examiner further reported that the Veteran continued to 
have difficulties with intrusive thoughts, depression, 
insomnia, and some suicidal ideation but without intent or 
plan.  The Veteran's short-term memory was noted as to be 
somewhat impaired.  However, in that same examination report 
the Veteran admitted that except for any overnight treatment 
received at the Wichita VA Medical Center, he had not missed 
work as a result of his PTSD.  He further suggested that the 
mental disorder was not seriously impacting his ability to be 
employed.

The most recent VA examination was conducted in June 2009.  A 
GAF of 50 was assigned.  The Veteran reported that his 
previous job with the school system was difficult for him in 
having to deal with all the kid's noise.  His current job at 
a hospital is difficult because he had to smell death and 
blood which brought back bad war memories.  He reported he 
was easily angered and when his mother made him angry, he 
yelled and sometimes threw things all over the place.  He 
liked to work, he just didn't want to be around people.  He 
reported nightmares on occasion and bad thoughts and memories 
of the war every day.  He reported he performed his shopping 
at night to avoid people.  He did not go out to eat except 
via the drive through although his son would occasionally get 
him to go to a restaurant.  In July 2008, he was arrested for 
driving under the influence, disorderly conduct and reckless 
driving.  The Veteran reported that he retired from his 
custodial job in November 2008 and went to work for a 
hospital in March 2009.  He had not missed any time from work 
because he was allowed to work his own hours.  He had to 
return to work to send money to his wife in Mexico.  He lived 
with his mother and step-son.  He has a brother with whom he 
got along well.  He has another brother with whom he got 
along okay but not great.  He has five sons and he gets along 
well with them.  He denied having friends.  He reported that, 
three years prior, he grabbed a co-worker but caught himself 
before it went any further.  One year prior, he was started 
by a 14 year old boy at the school he worked at and the 
Veteran grabbed the boy and told him never to do that again.  
He was able to maintain his hygiene but did not care.  He 
took a bath once per week and when he went to work he would 
put on deodorant and wash his face.  The Axis I diagnosis was 
chronic, severe PTSD, depressive disorder, not otherwise 
specified probably due to PTSD and alcohol dependence.  The 
Axis IV diagnosis was social isolation, financial problems, 
relationship problems and living with chronic PTSD symptoms.  
The examiner determined that the Veteran's PTSD symptoms 
caused clinically significant distress and impairment in his 
social functioning and, "at least to some extent" his 
occupational functioning as well.  It was noted that the 
Veteran reported severe interpersonal relationship problems 
as he did not like getting to close to anyone and he was 
easily irritated and impatient, making it difficult for him 
to get along with others.  His first wife had divorced him 
after 30 years and the Veteran later married another women 
the same year but this women was deported and ineligible to 
return for five years.  The Veteran was able to perform his 
activities of daily living but was a motivated to do his 
daily grooming and bathing or doing much of anything other 
than drinking.  

The medical evidence shows assignment of GAF scores ranging 
from lows of 35 to highs of 75 with the average scores being 
in the 45 to 55 range.  A GAF score of 61 to 70 contemplates 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships.  A GAF Score of 51 to 
60 contemplates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Finally, a GAF score of 41 to 50 contemplates serious systems 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  See DSM-IV at 44-47.  A GAF score is highly 
probative as it relates directly to the veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

Upon reviewing the record, it is the conclusion of the Board 
that the evidence does not support an evaluation in excess of 
50 percent for PTSD.  

During the appeal period, the Veteran has continued to have 
social relationships with family members and he had admitted 
that he enjoyed contact with members of his counseling group 
when he was attending those sessions.  The Veteran separated 
from his wife around Christmas 2002 and the divorce was 
finalized a few months later but it took him only three 
months to get involved with another women whom he married in 
April 2003.  In November 2007, a clinician noted that the 
Veteran was not alone - he lived with his mother and had a 
number of other relatives in the area who really cared about 
him.  

The Veteran has reported difficulty while employed but has 
never indicated that he lost a job due to PTSD symptomatology 
or that he was unable to follow a normal career path due to 
the mental problem.  In August 2005, the Veteran reported 
that he had two jobs which kept him busy and that he was able 
to stay "well hidden" at work which the clinician 
interpreted as meaning he didn't have to work with others.  
While this statement indicates that the Veteran did not like 
to work with other people, it does not indicate that he was 
unemployable.  When the entire record is reviewed, it 
demonstrates that the Veteran has consistently been able to 
obtain and maintain employment.  Moreover, the medical 
records do not indicate that the Veteran experiences 
significant deficiencies in work due to his PTSD and none of 
the VA examiners has suggested that the Veteran "not work" 
because of his PTSD.  The Veteran has maintained employment 
during the appeal period other than for four months in 2009 
when he voluntarily retired.  Clinical records dated in April 
2007 and May 2007 indicate that the Veteran reported he was 
working two part time jobs for additional income.  In 
December 2007, it was reported that he was working three jobs 
(one at college, one at middle school and one for a guy on 
weekends).  In January 2008, it was noted that the Veteran 
did not have much idle time due to all his jobs.  While the 
Veteran has reported run-ins with co-workers and students, he 
has never indicated that his job was in jeopardy due to 
actual actions as opposed to his reported fears that he could 
lose his job if he acted inappropriately.  

With regard to suicidal ideation, the Veteran has reported at 
times that he has had such ideation but the majority of the 
time he denies this.  In July 2002 and April 2003, the 
Veteran denied suicidal ideation.  In June 2003, the Veteran 
reported feeling suicidal.  A clinical record dated in July 
2003 indicates that, while on vacation, the Veteran became 
very depressed and called his son and told the son that he 
was going to gas himself.  However, when a mental status 
examination was conducted, the Veteran denied any further 
suicidal ideation.  Other clinical records dated in July 2003 
show the Veteran denied suicidal ideation.  In October 2003, 
the Veteran denied suicidal ideation.  In November 2003, R.R. 
wrote that he had been called by the Veteran's son stating 
that the Veteran wanted to commit suicide.  At the time of 
the March 2004 VA examination, the Veteran reported that he 
had suicidal ideation but without intent or plan.  In March 
2004, August 2004, April 2005, September 2005, March 2006, 
May 2006, July 2006, and January 2007, the Veteran denied 
suicidal ideation.  In February 2007, it was noted that the 
Veteran informed a clinician that he was feeling suicidal on 
an almost daily basis.  After a medication adjustment, 
suicidal ideation was said to have declined considerably.  In 
September 2007, the Veteran informed a clinician that he 
wasn't suicidal because he had hopes that he would again be 
with his wife some day.  In August 2007, October 2007, and 
November 2007, the Veteran denied suicidal ideation.  In 
December 2007, the Veteran admitted to suicidal thoughts but 
then said he was not suicidal that day.  He denied having any 
suicidal plan or intent.  In April 2008, October 2008 and 
January 2009, the Veteran denied suicidal ideation.  At the 
time of the June 2009 VA examination, the Veteran reported 
intermittent suicidal thoughts but denied any intent or plan.  
The Board finds this evidence documents, at best, only 
intermittent suicidal ideation.  Significantly, there is no 
evidence indicating that the intermittent suicidal ideation 
was productive of any occupational or social impairment.  
There is also no evidence of record supporting a finding that 
the Veteran was in persistent danger of hurting himself.  The 
evidence demonstrates that the Veteran had suicidal thoughts 
but no plan and there is no evidence of record documenting 
actual suicidal attempts.  

There is no evidence of record indicating that the PTSD is 
productive of obsessional rituals which interfere with 
routine activities, speech which was intermittently 
illogical, obscure or irrelevant, near-continuous panic 
attacks or spatial distortion.  At the time of the March 2002 
VA examination, the Veteran reported being somewhat obsessive 
about checking the locks on his doors and windows but did not 
indicate, in any way, that this behavior caused any social or 
industrial impairment.  

As set out above, the Veteran has been able to maintain 
relationships with his family.  He has reported good 
relationships with one brother, good relationships with his 
five sons, a good relationship with his grandchildren and an 
okay relationship with another brother.  Furthermore, three 
months after a divorce, the Veteran was able to find and 
marry a new partner.  The Board finds this evidence 
demonstrates that the Veteran is able to establish and 
maintain effective relationships.  

There is evidence of record of impaired impulse control.  At 
the time of the March 2002 VA examination, the Veteran 
reported instances of anger but these occurred outside the 
appeal period.  At the time of the March 2004 VA examination, 
the Veteran reported that he was irritable and gets angry 
easily and that he would become verbally abusive to others at 
times.  The Veteran denied violence or physical assaults and 
he also denied impaired impulse control at this time.  The 
Veteran reported that his anger outbursts created problems 
for him with his family and on a social basis with others.  
There was no further elaboration on the effects of the anger 
on his socialization. 

In August 2004, the Veteran reported that his anger was not 
bad.  

In May 2006, the Veteran reported that he was having trouble 
on the job as he could not stand working with kids.  He got 
very irritated and cussed at them.  In July 2006, the Veteran 
reported that he was afraid of his anger and had problems 
with anger at work.  He reported an incident when he had been 
sleeping and his granddaughter came into his room.  He woke 
up startled and in a rageful response he pushed her.  He had 
been rageful and angry in the past - acting out anger at work 
and in social situations but never with his grandkids.  It 
was discussed with the Veteran that alcohol use may escalate 
the problem.  

In January 2007, the Veteran reported that he was still 
working but worried that he may get rageful and hurt someone.  
He also got triggered at home.  He reported that he was angry 
approximately once per week.  He had not struck or hurt 
anyone but was afraid he might.  In March 2007, the Veteran 
reported being irritable and found himself doing things which 
hurt other people such as throwing things and saying hurtful 
things.  In May 2007, the Veteran reported increasing anger 
problems.  In August 2007, the Veteran admitted to having a 
short fuse and blamed others for making him angry.  He 
estimated at least weekly periods of explosiveness that could 
turn violent.  He denied physical violence towards people but 
destroyed property.  In October 2007, the Veteran reported 
periods of explosiveness and anger but denied any recent 
physical violence.  In November 2007, the Veteran reported 
that he was having trouble with the kids in his school who 
were pushing and shoving him in between classroom periods.  
When one kid accidentally shoved him, the Veteran shoved the 
kid.  He reported he didn't do it on purpose, the hall was 
crowded.  He reported that he was fearful that he would get 
angry and have to protect himself.  The Veteran denied any 
plans to harm anyone but said if someone touched him he could 
really hurt someone.  The Veteran consistently informed the 
clinician that he was not an immediate danger to others.  The 
Veteran's therapist was contacted who reported she had 
knowledge of the shoving incident in school and that she knew 
the Veteran had problems with explosiveness but, to her 
knowledge, he had never physically harmed anyone at the 
workplace.  She did not believe that he had recently harmed 
anyone but she was concerned that the Veteran may be thinking 
if he harmed someone a little, he will get disability.  It 
was her impression that he very much wanted to get disability 
and did not want to work.  Another record dated in November 
2007 indicated the Veteran reported he was irritable with the 
kids at work.  He claimed he was concerned about having a 
temper outburst in which he might hurt someone.  The 
clinician wrote that she doubted the Veteran would do serious 
harm to anyone, but any kind of temper outburst could 
jeopardize his job.  He informed her of a situation where he 
grabbed a kid at work who had startled him.  He reported he 
calmed down quickly and the kid did not report the Veteran.  
He reported that two or three years prior, he became angry 
with a coworker and made statements indicating that he was 
ready to fight.  The coworker did not know what he had done 
to set the Veteran off.  The Veteran cooled down.  The 
clinician noted the Veteran seemed to have a short fuse.  The 
Veteran reported he got irritated all the time and was afraid 
that he was going to hurt someone before he could stop 
himself.  The pertinent assessment was temper problems 
related to separation from wife and PTSD.  In December 2007, 
the Veteran reported that he struggled with instant rage for 
years.  He didn't want to hurt anyone but he remained worried 
that, at some point, he would lose control and do something.  
Another record dated in December 2007 indicates the Veteran 
reported he had not been explosive at all lately but 
continues to worry that one day he will lose control of 
himself and accidentally hurt someone.  

In April 2008, the Veteran reported he continued to have 
periods of verbal explosiveness but denied any physical 
explosiveness.  A May 2008 clinical record indicates the 
Veteran reported several temper outbursts at work.  He 
reported he wished he could control his anger but he 
couldn't.  One incident involved his being told to not clock 
into work early.  He became angry and asked his supervisor 
what the big deal was and expressed his opinion.  The 
supervisor then gave the Veteran permission to continue 
clocking in early and the Veteran did not get into trouble 
for his angry outburst.  Another time, the Veteran became 
very upset when he was disciplined for watching a football 
game on TV instead of working and was "ready to quit."  He 
recently quit another job at a community college.  There 
wasn't any situation he was angry about at the job he left, 
he just made the decision because he was tired of working so 
many hours and enjoyed having weekends free.  

While there is evidence of outbursts of anger and 
irritability, the vast majority of the evidence demonstrates 
that the irritability is not accompanied by periods of 
violence.  The Veteran reports worrying about losing control 
but does not report such incidents other than his allegations 
of grabbing two kids at school or vague allegations of 
destroying property and throwing things.  His descriptions of 
the incidents where he grabbed the kids at school and that 
involving his granddaughter appear to be more a startle 
reaction than irritability and he has indicated that he was 
able to control himself.  Significantly, there is no evidence 
of record which indicates that the Veteran's irritability is 
productive of any industrial impairment.  The reported 
incidents of anger outbursts which occurred at work have not 
resulted in any discipline action taken against the Veteran 
and certainly there is no evidence of record demonstrating 
that he had lost a job due to anger outburst with periods of 
violence.  Furthermore, one of the clinicians who had 
significant contact with the Veteran noted problems with 
anger but did not think that he was a danger to others.  The 
Veteran has reported his anger outbursts have affected him 
socially, but as set out above, the Board has found that he 
is still able to establish and maintain effective 
relationships.  

There is no evidence in the claims file supporting a finding 
that the Veteran experienced social or occupational problems 
as a result of neglect of personal appearance or hygiene.  At 
the time of the March 2003 VA examination, the Veteran 
reported that he only bathed once per week at times but he 
was clean and well groomed at the time of the examination.  
Numerous clinical records dated during the appeal period 
indicate that the Veteran's grooming and attire were good.  
At the time of the most recent VA examination in June 2009, 
it was noted that the Veteran was capable of the ability to 
maintain minimal personal hygiene and other basic activities 
of daily living but did not care.  He said he took a bath 
once per week and when he went to work, he washed his face 
and put on deodorant.  The Board finds this evidence 
demonstrates that the Veteran is able to maintain, at a 
minimum, his personal appearance and hygiene.  It further 
demonstrates that he is able to perform the basic hygiene 
required for work.  There is no evidence in the claims file 
indicating that the Veteran was impaired industrially or 
socially as a result of any problem with hygiene or personal 
appearance.  

The Board finds the evidence of record does not support a 
finding that the PTSD is productive of difficulty in adapting 
to stressful circumstances including work or a work-like 
setting.  During the appeal period, the Veteran was able to 
maintain employment and to obtain additional secondary jobs.  
At one time, it was reported he was working three jobs.  As 
set out above, the Veteran has been able to establish and 
maintain effective relationships such as finding a new spouse 
within months of being divorced.  He reports that his home 
life is difficult due to living with his mother.  However, 
there is no indication that he ever had a problem maintaining 
some sort of a relationship with her.  

There is no evidence of gross impairment in thought processes 
or communication.  While there is intermittent reports of the 
Veteran hearing voices this has not been on any sort of 
persistent basis and there is no evidence indicating that he 
was socially or occupationally impaired due to the reported 
hearing of voices.  There is no evidence of record of grossly 
inappropriate behavior.  As set out above in the discussions 
on the presence of suicidal thoughts and irritability 
symptoms, there is no evidence that the Veteran is 
persistently in danger of hurting himself or others.  The 
Veteran has been able to maintain minimal personal hygiene 
during the appeal period.  There is no evidence of record 
indicating that the Veteran was ever disoriented to time or 
place.  Mental status examinations consistently document that 
he was oriented.  There is no evidence of record documenting 
that the Veteran experienced memory loss for the names of 
close relatives, his own occupation or his own name.  

With respect to any industrial impairment which the Veteran 
may experience, the medical evidence is conclusive.  The 
Veteran has been capable of employment, and he has been 
employed.  He has left jobs of his own volition and was able 
to find other employment without difficulty.  He has worked 
up to three jobs at a time during the appeal period  In other 
words, no medical evidence has been presented that shows that 
the Veteran is unable to work as a result of his PTSD or even 
that his ability to work is significantly impacted thereby.

The Veteran's PTSD does not significantly impact his social 
function.  He was able to get married during the appeal 
period and reports good relationships with family members.  
While he reports he does not have friends, he does interact 
with relatives.  Furthermore, pertinent regulations provide 
that, when evaluating the level of disability from a mental 
disorder, the VA will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  38 C.F.R. § 4.126(b).  The Board 
finds that an increased rating based on the Veteran's 
reported lack of friends is not warranted.  

The Board's inquiry is not necessarily strictly limited to 
the criteria found in the VA rating schedule.  See Mauerhan 
v. Principi, 16 Vet. App. 436 (2002) [the criteria set forth 
in the rating formula for mental disorders do not constitute 
an exhaustive list of symptoms, but rather are examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating].  However, the Board has 
not identified competent evidence of symptomatology 
associated with the Veteran's service-connected mental 
disorder which would enable it to conclude that the criteria 
for a higher rating have been approximated.

The Board finds that the symptomatology associated with the 
service-connected PTSD more nearly approximates occupational 
and social impairment with reduced reliability and 
productivity.  Thus, it is the conclusion of the Board that 
the current 50 percent disability rating for PTSD is 
appropriate for the entire appeal period, and that a 
disability rating is excess of 50 percent is not warranted.  
38 C.F.R. § 4.7.  The evidence just does not show that the 
criteria for a disability rating in excess of 50 percent have 
been met.  As the Veteran has not meet the criteria for an 
evaluation in excess of 50 percent at any time during the 
appeal period, a staged rating is not appropriate.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

In denying the claim for a higher rating, the Board also has 
considered whether the Veteran is entitled to a greater level 
of compensation on an extra-schedular basis.  Ordinarily, the 
VA Schedule will apply unless there are exceptional or 
unusual factors which would render application of the 
schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case 
is said to include such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected PTSD is inadequate.  A comparison between the level 
of severity and symptomatology of the Veteran's PTSD with the 
established criteria found in the rating schedule for 
evaluation of mental disorders shows that the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the Veteran 
has required frequent hospitalizations for his PTSD.  
Additionally, there is not shown to be evidence of marked 
interference with employment due to the disability.  There is 
nothing in the record which suggests that the PTSD markedly 
impacted his ability to perform his job.  Moreover, there is 
no evidence in the medical records of an exceptional or 
unusual clinical picture.  

In short, there is nothing in the record to indicate that the 
service-connected PTSD causes impairment with employment over 
and above that which is contemplated in the assigned 
schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  The 
Board therefore has determined that referral of this case for 
extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.


Entitlement to an initial rating in excess of 10 percent for 
hearing loss.  

In October 2003, the Veteran submitted a claim of entitlement 
to service connection for hearing loss.  A November 2004 
rating action granted service connection for hearing loss and 
assigned a non-compensable disability evaluation, effective 
from October 31, 2003.  A March 2005 rating action increased 
the disability evaluation assigned for the hearing loss to 10 
percent effective from June 29, 2005.  A July 2008 Board 
decision denied entitlement to a compensable evaluation prior 
to June 29, 2005 and remanded the issue of entitlement to an 
evaluation in excess of 10 percent from June 29, 2005.  The 
remanded issue is again before the Board.  

The Ratings Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state-
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  See 38 C.F.R. § 4.85.

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the 
ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  Id.

Table VIA is used when the examiner certifies that the use of 
the speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 38 
C.F.R. § 4.86.  38 C.F.R. § 4.85(c).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
designated from I for essentially normal acuity, through XI 
for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment is to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

In accordance with 38 C.F.R. § 4.86, there is an alternative 
rating method which may be used when the pure tone threshold 
at each of the four specified frequencies (1,000, 2,000, 
3,000, and 4,000 Hertz) is 55 decibels or more, VA will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  Additionally, when the pure tone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, VA will determine the Roman numeral designation 
for hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately. 38 C.F.R. § 4.86.  In the 
current case, the Board finds that exceptional hearing loss 
is not present and the alternative method of rating hearing 
loss is not applicable.

On the authorized audiological evaluation in June 2005, pure 
tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
25
55
65
LEFT
30
35
65
75

The average pure tone loss was 42.5 decibels in the right ear 
and 51.25 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 80 percent in the 
right ear and of 80 percent in the left ear.  

When 43 decibels is combined with a speech discrimination 
score of 80 percent under Table VI, the resulting Roman 
Numeral is III for the right ear.  When 51 decibels is 
combined with a speech discrimination score of 80 percent 
under Table VI, the resulting Roman Numeral is IV for the 
left ear.  When Roman Numeral III is combined with Roman 
Numeral IV under Table VII, the resulting evaluation is 10 
percent which is currently assigned.

The most recent VA audiological examination was conducted in 
June 2009.  Pure tone thresholds, in decibels, were as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
15
45
55
LEFT
20
20
65
75

The average puretone thresholds were 32.5 decibels in the 
right ear and 43.75 decibels in the left ear.  Speech 
audiometry revealed speech recognition ability of 94 percent 
in the right ear and of 94 percent in the left ear.  

When 33 decibels is combined with a speech discrimination 
score of 94 percent under Table VI, the resulting Roman 
Numeral is I for the right ear.  When 44 decibels is combined 
with a speech discrimination score of 94 percent under Table 
VI, the resulting Roman Numeral is I for the left ear.  When 
Roman Numeral I is combined with Roman Numeral I under Table 
VII, the resulting evaluation is non-compensable.

Based on the above, the Board finds that an increased rating 
is not warranted for the service-connected hearing loss at 
any time during the appeal period.  A staged rating cannot be 
assigned.  

The Board acknowledges the Veteran's contentions regarding 
his difficulty hearing; however, the audiology examinations 
yielded results warranting no more than, at most, a ten 
percent rating throughout the appeal period.  The Veteran is 
rated based on a mechanical application of the rating 
criteria.  Therefore, the objective evidence is more 
persuasive with regard to the level of disability under the 
Rating Schedule as it specifically pertains to that rating 
criteria.

The Board is bound in its decision by application of the 
rating schedule to the reported test results.  The 
preponderance of the evidence is against the claim for an 
evaluation in excess of 10 percent for the Veteran's hearing 
loss disability.  It follows that there is not a state of 
equipoise of the positive evidence with the negative evidence 
to permit favorable determinations pursuant to 38 U.S.C.A. 
§ 5107(b).

In denying the claim for a higher rating, the Board also has 
considered whether the Veteran is entitled to a greater level 
of compensation on an extra-schedular basis.  

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected hearing loss is inadequate.  A comparison between 
the level of severity and symptomatology of the Veteran's 
loss of hearing acuity with the established criteria found in 
the rating schedule for hearing loss shows that the rating 
criteria reasonably describes the Veteran's disability level 
and symptomatology.  The Veteran complains of reduced hearing 
acuity and the ratings for hearing loss are based on the loss 
of hearing acuity as determined by objective testing.  

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the Veteran 
has required frequent hospitalizations for his hearing loss.  
Indeed, it does not appear from the record that he has been 
hospitalized at all for that disability.  Additionally, there 
is not shown to be evidence of marked interference with 
employment due to the disability.  There is nothing in the 
record which suggests that the hearing loss itself markedly 
impacted his ability to perform his job.  In Martinak v. 
Nicholson, 21 Vet. App. 447 (2007), the Court noted that VA 
had revised its hearing examination worksheets to include the 
effect of the Veteran's hearing impairment disability on 
occupational functioning and daily activities.  See Revised 
Disability Examination Worksheets, Fast Letter 07-10 (Dep't 
of Veterans Affairs Veterans Apr. 24, 2007); see also 
38 C.F.R. § 4.10.  The Court also noted, however, that even 
if an audiologist's description of the functional effects of 
the veteran's hearing disability was somehow defective, the 
veteran bears the burden of demonstrating any prejudice 
caused by a deficiency in the examination.  The examiners who 
conducted the VA examinations during the appeal period 
complied with Martinak.  They did not report any exceptional 
impact of the Veteran's hearing loss on his occupational 
functioning and daily activities.  At the time of the June 
2005 VA examination, it was noted that the Veteran reported 
he had difficulty hearing/understanding what people are 
saying in general conversation.  At the time of the most 
recent VA examination, it was written that the Veteran 
reported his hearing loss was productive of difficulty 
hearing when background noise was present.  There was no 
indication that his hearing loss impacted his employment in 
any way.  The description of the effects of his service-
connected hearing loss on daily living do not indicate that 
the hearing loss presents an exceptional or unusual clinical 
picture.  

In short, there is nothing in the record to indicate that the 
Veteran's service-connected hearing loss causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral 
of this case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.

The Board finds that an increased initial rating is not 
warranted for the service-connected hearing loss at any time 
during the appeal period.  A staged rating is not 
appropriate.  Fenderson; Hart v. Mansfield, 21 Vet. App. 505 
(2007).


ORDER

Entitlement to a rating in excess of 50 percent for PTSD is 
denied.

Entitlement to an initial rating in excess of 10 percent for 
bilateral hearing loss from June 29, 2005 is denied.  

REMAND

In correspondence which was received by VA in January 2010, 
the Veteran's representative has argued that the Veteran is 
entitled to TDIU.  In Rice v. Shinseki, 22 Vet. App. 447 
(2009), the Court held that a TDIU claim is part of an 
increased rating claim when such claim is raised by the 
record.  In this case, the appellant's representative filed a 
claim for TDIU, therefore, the issue is raised by the record.  
As such, the issue is properly before the Board.  A review of 
the record shows that further development is needed to 
properly adjudicate the TDIU claim.

The law provides that a TDIU may be granted upon a showing 
that the veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  
See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  
Consideration may be given to a veteran's level of education, 
special training, and previous work experience in arriving at 
a conclusion, but not to his or her age or the impairment 
caused by nonservice-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19.

The record shows that the Veteran has been employed during 
most of the appeal period at one or more jobs.  The Veteran's 
representative has argued, however, that this employment is 
marginal.  The Board notes that marginal employment is not 
considered to be substantially gainful employment.  Marginal 
employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  Marginal 
employment may also be held to exist, on a facts-found basis 
(which includes but is not limited to employment in a 
protected environment such as a family business or sheltered 
workshop), when earned annual income exceeds the poverty 
threshold.  38 C.F.R. § 4.16(a).  No evidence has been 
received with regard to the Veteran's employment being 
marginal.  The Board finds the Veteran should be contacted 
and requested to provide evidence regarding this allegation.  

While the appellant has been afforded VA examination, an 
opinion as to his unemployability and the effect of his 
service connected disabilities on his employability was not 
rendered.  In addition to PTSD, service connection has been 
granted for hearing loss and tinnitus.  Moreover, the Board 
notes that the appellant has multiple additional disabilities 
which are not service connected.  In adjudicating a claim for 
TDIU, VA may not reject the veteran's claim without producing 
evidence, as distinguished from mere conjecture, that the 
veteran's disabilities do not prevent him from performing 
work that would produce sufficient income to be other than 
marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995); Beaty v. 
Brown, 6 Vet. App. 532, 537 (1994).  VA has a duty to 
supplement the record by obtaining an examination, which 
includes an opinion as to what, if any, affect the veteran's 
service-connected disabilities have on his ability to work.  
Friscia, 7 Vet. App. at 297; see also Beaty, 6 Vet. App. at 
538.  

The Veteran has not been provided with any VCAA notice 
regarding the TDIU claim.  The Board finds the Veteran should 
be provided with VCAA notice.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice for 
the TDIU claim which complies with the 
requirements of the VCAA.  

2.  Inform the Veteran of what "marginal 
employment" means in the context of a 
TDIU claim.  Request that the Veteran 
provide evidence which supports the 
allegation that his employment during the 
appeal period has been marginal.  

3.  Obtain the names and addresses of all 
medical care providers who have treated 
the Veteran for any of his service-
connected disabilities since February 
2009.  After securing any necessary 
release, obtain those records not on 
file. 

4.  After the above has been completed to 
the extent possible, schedule the veteran 
for a VA examination for the purpose of 
determining the impact that his service-
connected PTSD, hearing loss and tinnitus 
have on his ability to maintain 
substantially gainful employment.  The 
claims file, to include a copy of this 
remand, must be made available prior to 
completion of the evaluation.  Following 
the history and clinical evaluation, and 
any tests that are deemed necessary, the 
examiner is requested to render an 
opinion on the following:

Is it at least as likely as not (50 
percent or greater degree of probability) 
that the veteran's service-connected 
PTSD, hearing loss and/or tinnitus render 
him incapable of maintaining 
substantially (more than marginal) 
employment consistent with his education 
and employment backgrounds?

The clinician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as to 
find against causation.  More likely and 
as likely support the claim of 
unemployability; less likely weighs 
against the claim.  

The examiner is requested to provide a 
rationale for any opinion provided.

5.  Thereafter, please review the claims 
folder to ensure that the foregoing 
requested development has been completed.  
In particular, review the examination 
report to ensure that it is responsive to 
and in compliance with the directives of 
this remand and, if not, implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

6.  After completing any additional 
development deemed necessary, 
readjudicate the claim of entitlement to 
TDIU.  If the benefit requested on appeal 
is not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, which 
addresses all of the evidence obtained 
after the issuance of the July 2009 
Statement of the Case, and provided an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration, if in order.  By 
this remand, the Board intimates no 
opinion as to any final outcome 
warranted.


The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


